Citation Nr: 1517598	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1965 to July 1967.  His military decorations include the Purple Heart, the Combat Infantryman's Badge, and the Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
In a July 2014 decision, in relevant part, the Board reopened the Veteran's above and remanded for further development. 

The Veteran's claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either irrelevant or duplicative.  

The issue of entitlement to service connection for diabetes has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As part of the July 2014 remand, the Veteran was afforded a VA examination in September 2014.  The Veteran reported that he has had problems with his skin since service and that he has never seen dermatologist.  He also reported that his VA primary provider gave him cream for his skin.  The Veteran also reported that his symptoms were getting worse, including awakening him from sleep most nights with itching, primarily on his right hand, bilateral lower extremities, and feet.  

The examiner diagnosed pyoderma and concluded that the condition was less likely than not related to the Veteran's military service.  The examiner explained that Veteran had no documentation of a skin condition in his VA record or from an outside provider after active duty.  She also explained that active duty treatment for pyoderma was to the Veteran's lower legs, not his hands and there was no documentation of any problems with his hands during active duty.  She also noted that Veteran did serve actively in Vietnam and Agent Orange exposure would be very probable, however, she explained, pyoderma is not listed in any literature reviewed as an Agent Orange related diagnosis.  

While the VA examiner concluded that the Veteran's current disorder was not related to service, she failed to reconcile December 2005 VA treatment records that discuss a significant deformity of a fungal nature of the right thumb and dermatitis.  Additionally, the examiner failed to reconcile the Veteran's VA prescription for "dry itchy skin" as seen on his VA active problem list.  The Board also notes that while the VA examiner noted in-service treatment was only for his lower extremities and not his hands, she failed to reconcile that the Veteran reported trouble with his bilateral lower extremities at the VA examination.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his skin disorder.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Additionally, in a February 2015 statement, the Veteran asserted that he has dermatitis/eczema and his skin condition could be chloracne as medical professionals often misdiagnose the condition.  As such, on remand the examiner should address the Veteran's contentions.  

Finally, the Veteran has submitted portions of his VA treatment records dated in 2013 and 2014.  The Board notes that the most recent complete VA treatment records associated with the claims file are dated in 2011.  As such, on remand, outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records regarding his skin disorder.  The RO/AMC should secure any necessary authorizations.  Specifically, RO/AMC should obtain outstanding VA treatment records dated 2011 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his skin disorder.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.

The examiner should diagnose all current skin disabilities.  The examiner must reconcile any diagnoses that conflict with the evidence of record, specifically dermatitis (December 2005 VA treatment record); significant deformity of a fungal nature of the right thumb (December 2005 VA treatment record); and pyoderma (September 2014 VA examination).

The examiner should also discuss the 1) the Veteran's VA prescription for "dry itchy skin"; 2) the Veteran's contentions that he may have chloracne as medical professionals often misdiagnose the condition; and, 3) the Veteran's contention that he has eczema.  

The examiner should then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that each of the Veteran's current skin disorder(s) is related to his active military service, to include confirmed herbicide exposure and/or the in-service December 1966 diagnosis of pyoderma?  
In so opining, the examiner should specifically discuss the lay evidence of continued symptoms after service and private and VA medical records. 

The examiner is requested to provide a thorough rationale for any opinion provided. 

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

